774 F.2d 445
Lawrence A. FORTNEY, Jr., Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 85-8098Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Oct. 18, 1985.

Melissa S. Mundell, Asst. U.S. Atty., Savannah, Ga., Elizabeth Sullivan, Trial Atty., Tax Div., Dept. of Justice,Michael L. Paup, Glenn L. Archer, Jr. William S. Estabrook, Teresa E. McLaughlin, Washington, D.C., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Georgia.
Before GODBOLD, Chief Judge, HILL and ANDERSON, Circuit Judges.
PER CURIAM:


1
The district court had no jurisdiction to consider appellant's claim because he had not filed a proper claim for refund.


2
The award of attorney's fees to the government was appropriate because appellant's suit was frivolous.


3
The government is awarded double costs for this appeal because the appeal is obviously frivolous.  28 U.S.C. Sec. 1912;  F.R.A.P. 38.


4
Affirmed.